In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-15-00032-CV


                      RAMIRO "GAMBY" GAMBOA, APPELLANT

                                            V.

  TEXAS WINDSTORM INSURANCE ASSOCIATION, RICHARD CLIFTON CRAIG,
  STEPHEN L. ELBERT, LYNDELL HAIGOOD, MICHAEL GERIK, RON LAWSON,
    GEORGIA R. NEBLETT, MICHAEL O'MALLEY, EUGENE "GENE" SEAMAN,
                AND EDWARD J. SHERLOCK, III, APPELLEES

                          On Appeal from the 53rd District Court
                                  Travis County, Texas
         Trial Court No. D-1-GN-14-000946, Honorable Lora J. Livingston, Presiding

                                    March 25, 2015

                            On Agreed Motion to Dismiss
                  Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Through their attorneys, the parties have filed an agreed motion to voluntarily

dismiss the appeal. Without passing on the merits of the case, we grant the motion

pursuant to Texas Rule of Appellate Procedure 42.1(a) and dismiss the appeal. Having

dismissed the appeal at the parties’ request, no motion for rehearing will be entertained,

and our mandate will issue forthwith.


                                                               Per Curiam